Name: 97/170/EC: Commission Decision of 18 February 1997 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  agricultural policy;  cooperation policy;  trade;  health
 Date Published: 1997-03-08

 Avis juridique important|31997D017097/170/EC: Commission Decision of 18 February 1997 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (Text with EEA relevance) Official Journal L 068 , 08/03/1997 P. 0027 - 0028COMMISSION DECISION of 18 February 1997 amending Decision 95/94/EC establishing a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries (Text with EEA relevance) (97/170/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/429/EEC of 26 June 1990 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species (1), as amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 8 (1) thereof,Whereas Commission Decision 93/160/EEC of 17 February 1993 (2), as amended by Decision 94/453/EC (3), establishes a list of third countries from which Member States authorize the importation of semen of domestic animals of the porcine species;Whereas Commission Decision 95/94/EC (4) establishes a list of semen collection centres approved for the export to the Community of semen of domestic animals of the porcine species from certain third countries;Whereas the competent veterinary services of the United States of America have forwarded a list of semen collection centres officially approved for export of porcine semen to the Community; whereas guarantees regarding compliance with requirements specified in Article 8 of Council Directive 90/429/EEC have been received by the Commission; it is therefore necessary to amend the list of approved centres;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 A Part 2 is added to the Annex to Decision 95/94/EC with the following semen collection centres in respect of the United States of America:'Part 2UNITED STATES OF AMERICAPIG IMPROVEMENT COMPANY - OKLAHOMA BOAR STUDRt. 1, 121 N Main StHennessey, OKApproval code: 94 OK 001PIG IMPROVEMENT COMPANY - WISCONSIN AID STUDRoute No 2Spring Green, WIApproval code: 96 WI 001UNITED SWINE GENETICSRR No 2Roanoke, ILApproval code: 95 IL 001`.Article 2 This Decision is addressed to the Member States.Done at Brussels, 18 February 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 62.(2) OJ No L 67, 19. 3. 1993, p. 27.(3) OJ No L 187, 22. 7. 1994, p. 11.(4) OJ No L 73, 1. 4. 1995, p. 87.